DETAILED ACTION
This Final Office action is in response to Applicant’s Response on 07/01/2022.  Claims 1, 2, and 5-22 are pending.  The earliest effective filing date of the present application is 08/08/2012.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. Pub. No. 2008/0228599 to Webb et al. (“Webb”) in view of U.S. Pat. Pub. No. 2011/0313878 to Norman (“Norman”).
With regard to claims 16, 1, and 9¸Webb discloses the claimed system comprising: 
a product customization station (see e.g. Fig. 7, webpage where product customization occurs is the “product customization station”) configured to: 

    PNG
    media_image1.png
    486
    221
    media_image1.png
    Greyscale
 		receive customization information indicating one or more additions, deletions, and/or alterations to one or more base product having corresponding one or more base product identifiers (see e.g. Figs. 13-14, where the “base product” is the ½ pint of base paint, where the base product is identifier by identifier in Fig. 14: 
); and 
 		customize the one or more base product based on the customization information to convert the one or more base products into one or more customized products (see Fig. 13-14, where the ½ pint of base paint is customized by the color tint of “Aqua Smoke,” for instance, thereby converting the ½ pint of base paint to the customized “Aqua Smoke” paint); and 
 	generate  (see e.g. Fig. 13, [0069-70], [0075]; see Fig. 14, where the following paint station generated custom product identifiers are received at the POS server/”Your Cart” from the customization paint station system:

    PNG
    media_image2.png
    384
    414
    media_image2.png
    Greyscale

The examiner notes that each of these items are identified by the generated customization identifier that resulting from the customer making such customizations);

a point-of-sale device (see POS device as shown in presented GUI at Fig. 14, the “YOUR CART” is the claimed POS device) configured to: 
 	 	receive the customization identifier or the customized product identifier directly or indirectly from the product customization station (see where color of “Aqua Smoke 470E-3” is received from paint customization station);  
 	 	receive base product information identifying the one or more base product (see Fig. 14, paint sample ½ pint interior paint);  
 	 	receive an account identifier associated with a consumer account (see Fig. 14, where this is “YOUR CART” thereby indication that an identifier of the user has been received as this is “YOUR” cart); and 
 	 	associate the indicator of customization information and the base product information to the consumer account, or associate the customized product identifier to the consumer account (see Fig. 14, “YOUR CART” includes such customization and base product indications, where the customized product identifier is associated with “YOUR CART”). 
 		However, Webb fails to disclose the specifics of where the product customization terminal and the POS terminal are separate and distinct, and where the customization terminal sends data over a network to the POS terminal, as claimed.  
 		The examiner notes that having at least two terminals that communicate orders and other relevant data, such as a remote terminal and a local terminal that gathers data, stores data, performs processing and the like, is a very common way to organize terminals in a system.  For instance, made-to-order systems operate in this manner.  The examiner refers to the exemplary reference of Norman at e.g. Figs. 2, 3, [0014], that it would have been obvious to one of ordinary skill in the terminal art at the time of invention to include a remote terminal (see Fig. 2, where user operates computer at remote location, where this is the customization terminal as the user customizes the exemplary ring product) and POS terminal (such as Web server at Fig. 3, where the order data is received from the remote customer terminal, the data is stored, retrieved, analyzed, sorted, transmitted if desired, and the like).  The examiner notes that, as shown in Fig. 3, the user remote computer and the POS terminal/web server are connected via the customer communication network that allows for all relevant data to the communicated between the terminals.  The motivation to combine the functionality of Norman into Webb at the time of invention to one of ordinary skill in the art would be “to interface a customer directly with the digital representation of their intended physical manifestation, thereafter referred to as a product. In essence, the customer is peering through an internal ‘portal’ at the customer's unique product and can interact with it during the design process. Any changes made by the user of the system that occur to the product become unique facets of the particular product the user/customer is building or creating for purchase. Embodiments of the system are capable of interfacing with a plurality of customers simultaneously and are designed to do so.”  See Norman at [0014].  
		The examiner notes that the only piece of the claim that Webb fails to disclose is where the customization terminal and the POS are separate and distinct terminals.  In any made-to-order (as in the present claim set) system it is very common to have a customization station and a POS terminal, and it is very common to have these two terminals in communication so that an order can be placed at a customization station and then the user can pay for the order at a POS terminal (such as at an exit of a retail store, grocery store, convenience store, etc.).  
 
With regard to claim 2, Webb further discloses instructions that cause the station to associate the base product information and the customization identifier with an object linked to the consumer account (the examiner has not applied art to the “a customization identifier”, but the “customized product identifier”; accordingly, this limitation does not occur; the examiner notes that the station disclosed in Webb is fully capable of performing this limitation as shown Fig 13-14, where the identifier is associated with the “YOUR CART”)

With regard to claim 3, Webb further discloses where the base product information comprises a product identifier usable to retrieve information about a product (see Figs. 13-14).

With regard to claim 4, Webb further discloses where the product customization station is a paint customization station (see e.g. Fig. 13).

With regard to claim 6 and 15, Webb further discloses where the base product information comprises a product identifier received from a barcode (see [0026]).

With regard to claims 7 and 8, and 10, and 11, 13, Webb further discloses where the one or more customization parameters to be applied to the one or more base products (see Figs. 13-14, color customization is applied to base product of ½ pint interior).  

With regard to claim 14, Webb further discloses generating a machine readable code that represents the customization identifier to be affixed to a customized product or packaging of the one or more customized products (the examiner notes that this limitation is not granted patentable weight as the examiner has applied to the “a customized product identifier” not the claimed “the customization identifier” in claim 14).
	
With regard to claim 17, Webb further discloses where the point-of-sale device is adapted to receive the indicator of customization information, the base product information, and the account identifier during a transaction conducted at the point-of-sale device (see e.g. Fig. 14). 
 
With regard to claims 5, 12, and 18, Webb further discloses where the product customization station is adapted to print indicia that identifies the customization information, and the point-of-sale device is adapted to detect the indicia (see Fig. 1A, where the product customization, base product, and printed and sent to the cart, where the cart identifies the printed material; see [0026] for scanner). 
 
With regard to claim 19, Webb further discloses a web server configured to receive the indicator of the customization information associated with the consumer account, the web server being remotely accessible by a consumer to allow the consumer to instruct the web server to associate the customization information with one or more objects associated with the consumer account (see e.g. [0071], the customer instructs the customization station to print and send the selected customization information to a POS device on a web server, such that the user instructs the system to place the selected material in the user’s YOUR CART). 
 
With regard to claim 20, Webb further discloses where the product customization station is a paint customization station, and wherein the one or more base product is paint and the customization information identifies a color of paint that results from customization of the paint by the paint customization station (see above). 

Claim 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webb, Norman, in further view of U.S. Pat. Pub. No. 2009/0259555 to Carroll et al. (“Carroll”).  

With regard to claim 21, Webb and Norman do not teach where the Pos is located at a retail store where the one or more base products and the one or more customized products are physically located and available to a purchaser.  However, Carroll teaches at e.g. [0068] where the made-to-order kiosk/customer kiosk 110, 120, 130 is where the customer makes an order and does not pay, and then the local customer order taking application 310, 410 communicates the order to the local order fulfillment application 340, and the local order fulfillment application 340 waits for the customer to present payment to one of the order takers 342, 344 at the POS terminals 162, 164, 166.  Once the order is prepared, or the restaurant items necessary for the order are prepared, an order taker 342, 344 (or order filler / runner / assembler / expediter) fills and presents the filled order to the customer and verifies that the receipt that the customer received from the receipt dispenser 250 matches with the filled order, such as by comparing an order number, bar code, or other matching information provided on the receipt and by the local order fulfillment application 340.  See [0061] where The enhanced customer kiosk ordering system 100, 300 can also include central management computers, such as a central management server 150 and a central management client computer 152. A central customer interface application 320 can reside on the a central management server 150 and accessed using a central management client computer 152, which can be located at a company's corporate headquarters, for developing standardized customer ordering interface screens, restaurant menu item images, restaurant menu item icons, and other standardized images and icons for later use within each customer order taking software application 310, 410 at each restaurant or store. (emphasis added).  Therefore, it would have been obvious to one of ordinary skill in the kiosk art at the time of invention to modify the combination of Webb and Norman, as combined above, with the ability to include both the customization station and the POS terminal in the same store where products are purchased in order to provide the added benefit by allowing a customer to directly order food and other related products in a manner providing enhanced efficiencies and user interactions with the customer kiosk ordering system and method.  See Carroll at [0002].  
With regard to claim 22, Webb further discloses the storing of various selections of the user, and of various colors, all of which are stored in databases and retrievable.  See Webb at e.g. [0047], [0079], [0083-86], [0112], [0250]. 

Response to Arguments
The arguments relating to the 103 rejections have been fully considered but are not found to be persuasive. 
Applicant argues that the prior art does not teach the base product identifiers and the customized product identifier, as claimed.  The examiner respectfully disagrees.  The examiner has shown above and in previous actions the base product is the size of base paint; the customized identifier is for instance the custom color selected by the user.  See the rejection for specific teachings. 
Additionally, Applicant argues the following at Remarks, 07/01/2022, page 7 of 6:


    PNG
    media_image3.png
    176
    805
    media_image3.png
    Greyscale

The examiner finds that the primary reference, Webb, teaches, as shown above, that the customization station sends customization information to the POS station.  See Webb e.g. Fig. 7, webpage where product customization occurs is the “product customization station”; see Fig. 14, where the following paint station generated custom product identifiers are received at the POS server/”Your Cart” from the customized station.  Accordingly, Webb discloses where the customization station and POS station are in communication with various relevant data including data regarding the base and customization identifiers.  As stated explicitly in the action: 
		“However, Webb fails to disclose the specifics of where the product customization terminal and the POS terminal are separate and distinct, and where the customization terminal sends data over a network to the POS terminal, as claimed.”  And “The examiner notes that the only piece of the claim that Webb fails to disclose is where the customization terminal and the POS are separate and distinct terminals.  In any made-to-order (as in the present claim set) system it is very common to have a customization station and a POS terminal, and it is very common to have these two terminals in communication so that an order can be placed at a customization station and then the user can pay for the order at a POS terminal (such as at an exit of a retail store, grocery store, convenience store, etc.).”  
		For this, the examiner has referred to the secondary reference of Norman: 
 		The examiner notes that having at least two terminals that communicate orders and other relevant data, such as a remote terminal and a local terminal that gathers data, stores data, performs processing and the like, is a very common way to organize terminals in a system.  For instance, made-to-order systems operate in this manner.  The examiner refers to the exemplary reference of Norman at e.g. Figs. 2, 3, [0014], that it would have been obvious to one of ordinary skill in the terminal art at the time of invention to include a remote terminal (see Fig. 2, where user operates computer at remote location, where this is the customization terminal as the user customizes the exemplary ring product) and POS terminal (such as Web server at Fig. 3, where the order data is received from the remote customer terminal, the data is stored, retrieved, analyzed, sorted, transmitted if desired, and the like).  The examiner notes that, as shown in Fig. 3, the user remote computer and the POS terminal/web server are connected via the customer communication network that allows for all relevant data to the communicated between the terminals.  The motivation to combine the functionality of Norman into Webb at the time of invention to one of ordinary skill in the art would be “to interface a customer directly with the digital representation of their intended physical manifestation, thereafter referred to as a product. In essence, the customer is peering through an internal ‘portal’ at the customer's unique product and can interact with it during the design process. Any changes made by the user of the system that occur to the product become unique facets of the particular product the user/customer is building or creating for purchase. Embodiments of the system are capable of interfacing with a plurality of customers simultaneously and are designed to do so.”  See Norman at [0014].  
	In other words, the concept of having one computer where an order is placed and another computer receive that information is taught by Norman.  When combined with Webb, the information of the Webb website stations could be separate and distinct computers and information could be communicated over a network, as shown in Norman above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER LUDWIG/            Primary Examiner, Art Unit 3687